Citation Nr: 0709397	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  05-11 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right 
knee osteoarthritis from May 24, 2004, to December 15, 2004.

2.  Entitlement to a rating in excess of 30 percent for 
status/post total right knee replacement from February 1, 
2006.

3.  Entitlement to service connection for a left knee 
disability, as secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had service from May 1963 to May 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified before the undersigned Acting Veterans 
Law Judge in January 2007.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At a September 2004 VA examination, the veteran stated that 
he had not been employed for two years at that time, and that 
he was in receipt of social security benefits.  It appears to 
the Board that the Social Security Administration (SSA) files 
have not been associated with the claims file, and there is 
no indication that a request for these records has been 
submitted to the SSA.  

Pursuant to 38 U.S.C.A. §§ 5106 and 5107(a), VA has a duty to 
assist the veteran in developing his claim by acquiring the 
SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
372 (1992).  The Board notes that although VA is not 
obligated to follow a determination made by SSA, these 
records may be relevant to the issue of the level of 
impairment of the veteran's service-connected disability, and 
to the issue of entitlement to service connection for his 
left knee disability.  

Moreover, in view of the need to return the case to the RO to 
obtain any such additional evidence, the RO should schedule 
the veteran for a VA examination to ascertain the current 
severity of his service-connected status/post total right 
knee replacement.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the SSA and obtain all 
records from that agency concerning the 
veteran's award of disability benefits, 
including a copy of the decision and any 
medical records used to make the 
determination, copies of any hearing 
transcripts, etc.  If the RO learns that 
the records sought do not exist or that 
further efforts to obtain them would be 
futile, this must be specifically 
indicated in the record.  

2.  After completion of the above, 
schedule the veteran for a VA examination 
to evaluate the severity of his service-
connected right knee disability.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
connection with the examination.  The 
examiner must indicate in the examination 
report that the claims file was reviewed.  
All necessary tests and studies should be 
conducted in order to assess the current 
status of the service- connected 
disability.

Following a review of the veteran's 
medical records and history, the examiner 
should discuss all relevant medical 
evidence/findings regarding the veteran's 
right knee.  The examiner must proffer an 
opinion as to the specific extent and 
severity of the veteran's disability, to 
include a complete and detailed 
discussion of all functional limitations 
associated with this disability, 
including precipitating and aggravating 
factors (i.e., movement and activity), 
effectiveness of any pain medication or 
other treatment for relief of pain, 
functional restrictions from pain on 
motion, the effect the disability has 
upon daily activities, and the degree of 
functional loss of the affected parts, if 
any, due to flare-ups, fatigability, 
incoordination, weakness, and pain on 
movements.  The examiner should further 
address the extent of functional 
impairment attributable to any reported 
pain.

3.  Finally, readjudicate the veteran's 
claims with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to these claims remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
L.A. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

